United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 01-3063
                                  ___________

Carlton Bass,                           *
                                        *
             Appellant,                 *
                                        *
       v.                               * Appeal from the United States
                                        * District Court for the
Drug Enforcement Agency; Douglas        * Eastern District of Missouri.
A. Kash; Unknown Agents of the DEA, *
as Individual and Official Respondents, *     [UNPUBLISHED]
                                        *
             Appellees.                 *
                                  ___________

                         Submitted: February 7, 2002
                             Filed: February 14, 2002
                                  ___________

Before LOKEN, BEAM, and RILEY, Circuit Judges.
                            ___________

PER CURIAM.

     Carlton Bass appeals from the district court’s1 adverse grant of summary
judgment in his civil action against the United States Drug Enforcement
Administration (DEA). We affirm.



      1
       The Honorable Thomas C. Mummert, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
       In 1996, St. Louis police officers executed a search warrant on a package at a
United Parcel Service facility after a police dog responded to the odor of narcotics.
The police discovered inside the package a smaller box containing more than $61,000
in cash. The DEA subsequently initiated forfeiture proceedings pursuant to 21 U.S.C.
§ 881. Following procedures prescribed in 19 U.S.C. §§ 1607-1609, the DEA listed
the seizure in USA Today for three consecutive weeks, and sent notice of the
proceedings via certified mail to each individual listed as either the sender or
recipient on the two containers. The notice sent to “C. Bass” on Shenandoah in St.
Louis was returned to the DEA by the post office and stamped “ATTEMPTED, NOT
KNOWN.” The currency was forfeited to the United States in 1997 because no
claims were filed.

       Bass asserts that he lived on Shenandoah in 1996 but did not receive notice
because the DEA omitted his apartment number from his address. He claims that the
DEA’s failure to provide him with actual notice of the forfeiture violated his due
process rights, and that the initial search and seizure of the package violated his
Fourth Amendment rights. Upon de novo review, see Madewell v. Downs, 68 F.3d
1030, 1036 (8th Cir. 1995), we conclude that the DEA’s actions were “reasonably
calculated, under all the circumstances, to apprise interested parties of the pendency
of the action,” see Dusenberry v. United States, 122 S. Ct. 694, 700-01 (2002). The
DEA had no reason to know Bass’s apartment number, and was not required to track
him down. See id.; Madewell, 68 F.3d at 1047. Bass’s challenge to the seizure of the
package, brought under Bivens v. Six Unknown Named Agents of Fed. Bureau of
Narcotics, 403 U.S. 388 (1971), fails because he did not allege any direct involvement
in the seizure by federal employees. See Buford v. Runyon, 160 F.3d 1199, 1203
nn.6-7 (8th Cir. 1998). Finally, we conclude the district court properly denied Bass’s
motions to strike and for a subpoena.

      Accordingly, we affirm. See 8th Cir. R. 47B.



                                         -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-